DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections not repeated are withdrawn because the claims were canceled or they were amended to include SEQ ID#s 6 and 7.

Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stabilized RSV F prefusion complex using SEQ ID# 6, does not reasonably provide enablement for any other cysteine mutations that provide the same stabilized structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
McClellan et al (Science Vol 342, page 592ff, 2013, from IDS) teach the following:
 The b-carbons of serine residues 155 and 290 are 4.4 Å apart in the D25-bound RSV F structure (7) and 124.2 Å apart in the postfusion structure (5) (Fig. 1 and fig. S2). A S155C-S290C double mutant (DS) [in which cysteine replaced serine at positions 155 and 290 (23)] formed stable RSV F trimers, expressed at 1.4 mg/liter, retained antigenic site Ø, and was homogeneous as judged by negative-stain electron microscopy (Table 1 and fig. S3) (24, 25). Other intrachain cysteine modifications, such as those between regions of RSV F that do not rearrange between pre- and postfusion states (e.g., S403C and T420C), did not stabilize antigenic site Ø (Table 1). (Emphasis added)
McClellan et al (Science Vol 340, page 1114, column 2 upper part, 2013, from IDS) teach that the only way to get wild type F in prefusion conformation was co-expression bound to D25 antibody. 
Thus, the art teaches that the RSV F is not stable in the prefusion conformation unless stabilized in a particular manner and that not all mutants can stabilize the prefusion structure.
Thus, with the exception of SEQ ID# 6, it would require undue experimentation to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (20150030622) and Wong et al. (Human Vaccines & Immunotherapeutics, 12:8, 2096-2105) and as evidenced by McClellan et al (Science Vol 342, page 592ff, 2013, from IDS) and Palomo et al. (J Virol 90:5485–5498, 2016).
For claims 10 and 21, Marshall et al. teach SEQ ID# 7 that is the same as instant SEQID# 6 (see seq comparison sheet) and that it is a pre-fusion stabilized RSV construct, that it can be mixed with adjuvant (para 150), and that can be administered to a subject for vaccination (para 156-157).  
Marshall et al. do not teach inulin adjuvants.
For claims 10, and 14-17, 20, 22-25, and 28, Wong et al. teach a vaccine comprising RSV F and delta inulin (including Advax), that increases the TH1 response (“Following a third vaccination, mice vaccinated with the RSV vaccine plus Advax-2 maintained the Th1 phenotype, but mice vaccinated with Advax-1 adjuvants had a mixed Th1/Th2 phenotype (Fig. 3B)”page 2101 col 1)., a method of vaccinating including females, and reducing infection (abstract, vaccination of mice section, conclusion).
One of ordinary skill in the art at the effective time of filing would be motivated to choose the stabilized RSV F of Marshall et al. (referred to as DS-Cav1), because “DS-Cav1 elicited neutralizing activity of 3937 EC50, roughly 8 times that of postfusion F and 40 times the protective threshold (34) (Fig. 3A).” in McClellan et al. at page 594 col 3 (Science Vol 342, page 592ff, 2013, from IDS).
One of ordinary skill in the art at the effective time of filing would be motivated to choose an adjuvant that did knot induce the known deleterious immune response that can be caused with other adjuvants and RSV. From the introduction of Wong et al.-“ The use of Th1 polarizing adjuvant(s) can prevent vaccine associated lung immunopathology.” And “Aluminum-based adjuvants skew T cell responses in a Th2 direction with IgE immune responses… and therefore are relatively contraindicated for RSV vaccines leaving a need for alternative adjuvants free of Th2 bias. Recently, a plant-derived delta inulin polysaccharide adjuvant (AdvaxTM) provided antigen-sparing and enhanced immunogenicity for several experimental viral vaccines.40-43 AdvaxTM is described as a Th0 adjuvant that works by enhancing antigen presenting cell function and is able to elicit both Th1 and Th2 responses while inducing minimal inflammation at the site of injection or systemically”. Thus one of ordinary skill in the art at the effective time of filing would be motivated to use an adjuvant that does not promote Th2 response.
Also, one of ordinary skill in the art at the effective time of filing would have known that the pre-fusion conformation of RSV F when used as an immunogen results in lower pathology than other forms of RSV F and that it can induce high titers of antibodies and be protective, see abstract, Palomo et al. (Influence of respiratory syncytial virus F glycoprotein conformation on induction of protective immune responses. J Virol 90:5485–5498. (Year: 2016)). 

For claims 18, 19, 26, and 27, those would be properties of the vaccine (reduced eosinophilia and reduced VERD. However, one of ordinary skill in the art at the effective time of filing would known that both antigens and vaccines can reduce these effects as noted above.
Thus, there would be an expectation of success of using pre-fusion RSV F and an inulin adjuvant to immunize and achieve the results of less eosinophilia, and reduced infection in the subject.
Thus, it would have been prima facie obvious at the effective time of filing to modify the RSV F of Marshall et al. with the adjuvant of Wong et al. knowing that the pre-fusion form of RSV F provides better results than other forms of RSV F and that the adjuvant avoids the problems of the prior art adjuvants. 

Applicant argues live virus is a different modality than a subunit vaccine and the immune response is different. The applicant argues the conclusions of Wong. Applicant argues Figure 2 shows the Th type response comparison is not altered. For Figures “2a” and “2b” applicant argues that the figures show Th-1 response less shifted toward towards Th-1. Applicant concludes that the immune response is different and that the references do not teach SEQ ID# 6 or 7 and that the rejection should be withdrawn.
Applicant’s arguments have been fully considered and not found persuasive. 
First, the arguments of counsel cannot take the place of evidence in the record.  In re Schulz, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Here applicant is drawing conclusions about types of vaccination and interpretation of the prior art.
In applicant’s reference to Figure 2, it is not clear what they are referring to as Figure 2 shows detection of virus in lungs. As to Figure “2a” and “2b” it appears they are referring to Figures 3a and 3b. This is not persuasive as the conclusion of the paper indicates- “Following a third vaccination, mice vaccinated with the RSV vaccine plus Advax-2 maintained the Th1 phenotype, but mice vaccinated with Advax-1 adjuvants had a mixed Th1/Th2 phenotype (Fig. 3B)” (page 2101 col 1). Thus, it appears that the Advax did favor Th-1. 
As to the immune differences between live virus and subunit, the method of immunization was intramuscular and that is typical for protein subunit vaccines, adjuvants are generally not used for live vaccines, and there is no evidence of viremia or disseminated infection so there is no evidence that the immune response was to live virus and not just the protein vaccine. 
SEQ ID# 6 and the immune responses are discussed in the rejection above.  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/JANET L ANDRES/             Supervisory Patent Examiner, Art Unit 1648